ORDER

PER CURIAM.
The Civil Service Commission of the City of St. Louis dismissed employee from his employment with the City of St. Louis Airport Authority for violating the city’s residency requirement. Employee appealed the decision to the circuit court of the City of St. Louis. The circuit court remanded the case to the Commission for a further evidentiary hearing. Employee appeals the Commission’s decision, while the Commission appeals the order of the circuit court remanding the case to the agency.
An order merely remanding the matter back to an agency for additional evidence is not a final judgment vesting this court with appellate jurisdiction. Taylor v. Civil Service Com’n, 969 S.W.2d 763, 764 (Mo.App.1998). In the absence of a final judgment, we must dismiss this appeal for lack of jurisdiction. See Section 512.020 RSMo 1994.
Appeal dismissed.